Citation Nr: 1534923	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-31 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for a low back disability.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


WITNESSES AT HEARING ON APPEAL

The Veteran and J. S. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to December 1990, and service in the Ohio Army National Guard from December 1990 to May 1996, with periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and J. S. testified at a hearing in June 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

In December 2014 the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

While this case was in remand status, in a February 2015 rating decision, the AOJ granted separate evaluations for the Veteran's radiculopathy of the left and right lower extremities as neurological manifestations of his low back disability.  He has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the February 2015 rating decision, including the schedular rating or effective date assigned by the AOJ.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Although the AOJ did not certify the issue of TDIU as part of this appeal, the Veteran asserted that that his low back disability prevents him from working.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for a low back disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to January 30, 2015, the Veteran's forward flexion was, at worst, 45 degrees accompanied by functional loss, and he did not have ankylosis of the thoracolumbar spine.  

2.  Beginning January 30, 2015, the Veteran's forward flexion was 20 degrees. 


CONCLUSIONS OF LAW

1.  Prior to January 30, 2015, the criteria for an initial rating in excess of 20 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

2. Beginning January 30, 2015, the criteria for a 40 percent disability rating, but no higher, for a low back disability have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in January 2010 satisfied the duty to notify provisions with regard to a service connection claim.  

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the Veteran received a letter satisfying the duty to notify provisions with regard to an increased rating claim in April 2011.  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in August 2010, May 2013, and January 2015.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his low back disability in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The Veteran and J. S. testified at a Board hearing in June 2014.  The hearing focused on the elements necessary to substantiate his increased rating claim and, through his testimony, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

In December 2014, the Board remanded this case so the Veteran could undergo a VA examination, which was accomplished as discussed above.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's low back disability was assigned an initial 20 percent disability rating under Diagnostic Code 5243, intervertebral disc syndrome.  38 C.F.R. § 4.71a (2015).  As a preliminary matter, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The May 2013 and January 2015 VA examiners found that the Veteran does not have intervertebral disc syndrome.  Further, there is no medical or lay evidence of record indicating the Veteran has ever had an incapacitating episode as defined for VA purposes due to his low back disability.  Id. at Note 1 (2015).  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal ranges of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In August 2010, the Veteran underwent a VA spine examination.  He reported using a cane to walk, but stated that it was more for his knee than his back.  He stated that he had limited sitting time due to back pain and could only stand for between five and ten minutes.  He was able to perform his activities of daily living (ADLs).  His main complaints were pain, weakness, and stiffness.  He had occasional flare-ups which lasted for about three days, twice a month.  He stated that his base level of pain was eight out of ten on the pain scale, and that it was ten out of ten during a flare-up.  Upon examination, he had tenderness to palpation over his low back and an antalgic gait.  He did not have scoliosis, kyphosis, or lordosis.  His reflexes and strength were normal.  He experienced numbness to touch on his left inner thigh and his straight leg raise (SLR) test was positive bilaterally, indicating radiculopathy.   His forward flexion was 60 degrees, his extension was 15 degrees, his lateral rotation was 15 degrees bilaterally, and his lateral flexion was 15 degrees bilaterally.  He experienced pain but the examiner did not state in degrees where the pain began.  The Veteran was able to complete repetitive testing with "significant" increased pain, fatigue, weakness, and lack of endurance.  The examiner did not measure the Veteran's ranges of motion after repetitive testing.  

The results of the August 2010 VA examination do not show that the Veteran's low back disability is more accurately described by the 40 percent rating criteria.  First, even when considering pain and functional loss, the Veteran's limitation of motion is not more accurately described by favorable ankylosis.  He retains mobility in his spine even with functional loss; he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Second, his limitation of forward flexion was 60 degrees.  Although he experienced functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 after repetitive testing, the examiner did not provide sufficient information to determine whether his forward flexion was more closely described as 30 degrees or less.  38 C.F.R. § 4.71a (2015).  

The Veteran underwent a second VA spine examination in May 2013.  He reported using a cane, a walker, a TENS unit, and heating pads.  He had tenderness over his lower lumbar spine.  He had guarding or muscle spasm, but it did not cause an abnormal gait or spinal contour.  His forward flexion was 65 degrees with pain at 65 degrees.  His extension was 20 degrees with pain at 15 degrees.  His lateral flexion and rotation were both 20 degrees bilaterally with pain at 20 degrees.  After repetitive motion testing, there was no additional limitation of motion.  The Veteran reported excess fatigability, incoordination, painful motion, disturbance of locomotion, interference with sitting and standing, and weight bearing.  His strength was normal.  His knee and ankle reflexes were hypoactive (+1) bilaterally.  His sensory examination was normal.  His SLR test was positive bilaterally.  The examiner specifically found that the Veteran did not have intervertebral syndrome.  The examiner also found that the Veteran's low back disability did not cause any other pertinent physical findings.  

The findings of the May 2013 VA examiner do not support a 40 percent rating.  Even when considering functional loss, the Veteran's forward flexion of 65 degrees is not more accurately described as 30 degrees or less.  Additionally, he did not have ankylosis of his spine.  See Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. 259.  

Private medical records addressed the Veteran's diagnoses of radiculopathy, multilevel spondylosis, facet arthropathy with multilevel foraminal stenosis, but did not address his symptoms or ranges of motion in sufficient detail to be pertinent to the evaluation of his low back disability.  

VA treatment records show consistent complaints of back pain and radiculopathy symptoms.  A July 2011 physical therapy report noted his ranges of motion before and after undergoing physical therapy for a month.  Initially, the Veteran's forward flexion was 45 degrees.  His extension was 15 degrees.  Lateral flexion was 15 degrees bilaterally.  Lateral rotation was 20 degrees bilaterally.  After one month of therapy, his forward flexion was 50 degrees, his extension was 20 degrees, his lateral flexion was 20 degrees bilaterally, and his lateral rotation remained 20 degrees bilaterally.  The physical therapist noted complaints of increased pain.  An August 2011 VA treatment record noted that the Veteran used a walker.  He was able to drive, but a friend drove for him frequently.  He had tenderness over his low back.  The VA treatment records do not support the assignment of a 40 percent rating.  The Veteran's forward flexion was, at worst, 45 degrees during his physical therapy.  Even with pain, this measurement is contemplated by the 20 percent criteria.  Additionally, these records do not show that the Veteran's disability is more accurately described as ankylosis.  

At his June 2014 hearing, the Veteran testified that he had problems with ranges of motion and bending.  He stated that he did not leave his apartment and was unable to tie shoes or put on his socks.  His friend, J. S., stated that the Veteran experienced a great deal of pain and that she sometimes had to help him in his apartment.  She brought him food when his back went "out."  She stated that he was confined to his bed for three days, and she stated that this occurred once or twice per month.  The Veteran also described his radiculopathy symptoms.  The Veteran and J. S. are both competent to testify about observable symptoms.  Their testimony is also considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr, 21 Vet. App. at 308.  However, it does not support the assignment of a 40 percent rating.  

It is clear from the Veteran and J. S.'s description of his symptoms that there is limited motion and painful motion.  In essence, all motion is accompanied by pain.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2015).  In this case, the Veteran experiences functional loss and it has been compensated by the assignment of an initial 20 percent disability rating, which is in excess of the minimum rating available under the General Rating Formula, which provides for a 10 percent rating.  38 C.F.R. § 4.71a (2015).  The additional functional loss caused by pain does not cause his symptoms to be more closely described by forward flexion of 30 degrees or less, or any form of ankylosis of the entire thoracolumbar spine.  A 40 percent disability rating may not be granted based upon the June 2014 hearing testimony. 

The Veteran underwent a third VA spine examination on January 30, 2015.  He reported constant low back pain that was worse with prolonged standing.  He stated that he fell in the shower.  He stated he had daily flare-ups with movement.  

Upon examination, his forward flexion was 20 degrees, his extension was 10 degrees, his lateral flexion was 15 degrees bilaterally, and his lateral rotation was 10 degrees bilaterally.  Pain was noted on examination but did not cause functional loss.  The Veteran was able to perform repetitive motion without additional limitation of motion.  Because the Veteran was not experiencing a flare-up during the examination, the examiner was unable to determine whether pain, weakness, fatigability, or incoordination would additionally limit functional ability with repeated use over a period of time.  However, the examiner noted that the examination supported the Veteran's assertion of daily, severe flare-ups.  The Veteran did not have guarding or muscle spasm.  He had tenderness over his low back but it did not case abnormal gait or abnormal spinal contour.  His strength was normal and he did not have muscle atrophy.  The examiner stated that the Veteran had no other associated neurological abnormalities and that he did not have ankylosis.  

The January 2015 examiner also addressed the Veteran's radiculopathy symptoms, a discussion of which is not needed here, as the evaluations for his separately rated radiculopathy of the left and right lower extremities are not currently on appeal.  

The Veteran's forward flexion was measured as 20 degrees, which is more accurately described by the 40 percent criteria, which requires forward flexion to be 30 degrees or less.  38 C.F.R. § 4.71a (2015).  Therefore, a 40 percent disability rating is granted beginning on January 30, 2015, the first date that the evidence showed that the 40 percent criteria were approximated. 

However, the criteria for a 50 percent rating are not met.  At no time during the appeal period has the Veteran's limitation of motion been more closely described as unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis is "...a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension...."  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine Note (5) (2015).  The Veteran retains mobility in his spine.  Even when considering pain and functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45, his disability picture is not more closely described as ankylosis because he retained motion in his spine during flexion, extension, lateral flexion, and lateral rotation.  Therefore, a 50 percent rating is not warranted.  

The AOJ has assigned separate evaluations for radiculopathy of the right and left lower extremities as neurological manifestations of the Veteran's low back disability.  The ratings of his radiculopathy are not on appeal.  In January 2015, the Veteran underwent a VA hip and thighs examination where he reported falling in the shower.  The examiner diagnosed bilateral hip strain and found that it was not related to his back disability.  Instead, he found that it was more likely due to the Veteran's obesity and increased load on his weight bearing joints.  Therefore, the Veteran's hip problems are not a manifestation of his back disability that require separate ratings.  He does not assert, nor does the evidence show, that his low back disability produces any additional neurological manifestations.  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's low back disability are contemplated by the General Rating Formula.  The schedular rating criteria contemplate limitation of motion and neurological manifestations.  Additionally, the schedular rating contemplates functional loss due to factors set forth in 38 C.F.R. §§4.40 and 4.45.  The record shows that the Veteran uses assistive devices in part due to his low back disability.  However, the use of an assistive device is not itself a symptom of a disability which must be contemplated by the rating schedule.  Instead, it is a manner by which a symptom is relieved.  The January 2015 VA examiner found that the Veteran's back disability did not produce any additional pertinent findings, complications, conditions, signs or symptoms.  

In this case, the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected low back disability, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

Prior to January 30, 2015, an initial rating in excess of 20 percent for a low back disability is denied.

Beginning January 30, 2015, a 40 percent disability rating for a low back disability is granted.  


REMAND

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  As in this case, if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Even factoring the grant of a 40 percent disability rating in this decision, the Veteran's schedular disability evaluation for his service-connected disabilities is not 70 percent or greater.  Therefore, consideration of a schedular TDIU is not permitted.  

However, if a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); VAOPGCPREC 6-96 (August 16, 1996).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of the Compensation Service.  

In this case, a May 2013 VA examiner noted that the Veteran's back disability was likely to be "permanently" disabling.  The January 2015 VA examiner stated that the Veteran had "...limited ROM and [was] on narcotic analgesia which would affect physical and sedentary employment."  Based on this evidence, remand for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's TDIU claim to the Director of the Compensation Service for extraschedular consideration. 

2. After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


